DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions 
Applicant’s election without traverse of Species A1 and B1 (i.e., claims 1-2, 5-6 and 8-9) in the reply filed on 12/28/20 is acknowledged.

Priority
This application is a division of application S/N 15/852231, filed 12/22/17, which is also a division of application S/N 13/861775, filed 04/12/13.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (e).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/20 was considered by the examiner.
Drawings
The drawings were received on 02/10/20.  

Specification
The disclosure is objected to because of the following informalities: the current status of the parent application (whether abandoned or patented/patent #) must be updated. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al 2012/0077092 as evidenced by Schubert et al 2009/0305040 and Benin et al 2012/0003475.
As to claims 1-2:
Lee et al disclose that it is known in the art to make a material comprising a substrate and a nanostructured separator coated/deposited on the substrate surface wherein the nanostructured separator includes an organic framework/material (Abstract; Title; 0010-0016; 0044-0045; 0049, 0051; 0087-0088; 0093, 0095; EXAMPLES 1 & 3-4; CLAIMS 1-2; FIGURE 2). Lee et al also disclose a lithium battery (electrochemical cell) comprising a positive electrode, a negative electrode and an electrolyte interposed therebetween; wherein the positive electrode includes a current collector and a positive active material layer; and the negative electrode includes a current collector and a negative active material layer (0010-0016; 0037; 0057; 0068, 0072-0073; CLAIMS 11-12). Lee et al teach that the organic framework/material is applied onto the surface of an electrode substrate (0087-0088; 0093, 0095; EXAMPLES 1 & 3-4). Lee et al disclose the use of a substrate (0087-0088; 0093, 0095; EXAMPLES 1 & 3-4). Further, Lee et al disclose that it is known in the art to make electrode separator structures for energy storage devices such as batteries comprising nanostructures components joined to manganese oxide electrode materials (Abstract; 0018-0025; 0032; 0034-0035; 0055-0056, 0057-0059; 0066-0071; 0089; EXAMPLES 1-2; FIGURE 1). 1st Examiner’s note: since the present claims fail to define the specific material composition and structure of the electrode separator, the teachings of Lee et al are sufficient to satisfy and to read on applicant's broadly claimed invention as Lee et al teach a material comprising a MOF-5 metal-organic framework material applied on the surface of a substrate as instantly claimed. Notice further than an “electrode-separator” material is ANY material capable of being an electrically non-conducting element/material as is the case with the material(s) (i.e. MOF-5) disclosed by Lee et al. 2nd Examiner’s note: also, the transitional term "comprising" is inclusive, open ended, and does not exclude additional, unrecited elements or components. 
As to claims 5-6, 9:
Note that Lee et al disclose that the organic framework/material comprises MOF-5 (0093, 0095-0096; EXAMPLES 1 & 3-4). Note that Lee et al disclose the organic framework/material also comprises Zn (0044-0045; CLAIMS 5 & 15). In this case, it is noted that it is well-known in the art that MOF-5 refers to zinc terephthalate as evidenced by Schubert et al’040 (0007) and Benin et al’475 (0026). 
Thus, the present claims are anticipated. 


Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Mueller et al 6893564 as evidenced by Schubert et al 2009/0305040 and Benin et al 2012/0003475.
As to claims 1-2:
Mueller et al disclose that it is known in the art to make a material comprising a substrate and a nano structured separator on the substrate surface wherein the nano structured separator includes a metal-organic framework/material (Abstract; Title; COL 1, lines 52-65; CLAIMS 1, 3, 6-7). Mueller et al teach that the metal-organic framework/material is applied (COL 1, lines 52-65; COL 19, line 65 to COL 20, line 46). Mueller et al disclose the use of a substrate (COL 23, lines 52-65). Mueller et al disclose the metal-organic framework material with the substrate can be used as an ion exchanger material, or a separator, or as part of a nano-reactor (COL 2, lines 1-9; CLAIM 17, 19 & 23). Note that the present claims are directed to a material per se comprising the substrate and the separator. In this case, since the present claims fail to define the specific material composition and structure of the electrode substrate, the electrode material itself, and even the separator, the teachings of Mueller et al are sufficient to satisfy and to read on applicant's broadly claimed invention as Mueller et al teach a MOF-5 metal-organic framework material applied on the surface of a substrate as instantly claimed. Notice further than an “electrode” material is ANY material capable of being an electrically conducting element, component or material as is the case with the material(s) disclosed by Mueller et al.
As to claims 5-6 and 9:
Mueller et al disclose that the metal-organic framework/material comprises MOF-5 (COL 4, lines 21-25 & 32-35; & COL 5: see table; EXAMPLE 1). Note that Mueller et al disclose the metal-organic framework/material comprises Zn as the metal component (COL 2, lines 40-58). In this case, it is noted that it is well-known in the art that MOF-5 refers to zinc terephthalate as evidenced by Schubert et al’040 (0007) and Benin et al’475 (0026).
Thus, the present claims are anticipated.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in .
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAYMOND ALEJANDRO/
Primary Examiner, Art Unit 1727